DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/12/2020. Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/26/2021 and 05/06/2021 are compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over HURD et al. (US 20190146511 A1, hereinafter “HURD”) in view of Bowhall et al. (US 5362177 A, hereinafter “Bowhall”).
 Regarding claims 1, 7 and 14, HURD (Figs. 1-4) discloses acquiring a detail of a surface of the underlying surface in the form of optical data (processing of both image data and range data in multiple fields of view around the autonomous agricultural machinery to discern objects and terrain; HURD at [0007]); classifying the optical data in a data processing unit with respect to different underlying surface classes (functions required to process and analyze input data 110 from multiple types of sensors associated with such driverless vehicles and machinery, to recognize either or both of objects 104 or terrain characteristics 106 that may affect an operational state of the autonomous agricultural machinery 102; HURD at [0018]) and at least [0024]; determining an underlying surface class on the basis of the classifying step; outputting data from the data processing unit representative of the determined underlying surface class as a classification result (a body of water is captured in satellite image data 119 in a particular field 108 in which the autonomous agricultural machinery 102 is operating, information about this terrain characteristic 106 may be stored with data known to a trained neural network used to detect, identify, and classify such a terrain characteristic 106; HURD at [0024]); and adapting a technical feature of the utility vehicle as a function of the classification result, the technical feature including at least one of a tire pressure, a transmission gear ratio, an engine speed, an actuation state of an activatable front axle drive (… This may include a command for steering control 151, a stop or brake command 152, a speed control command 153, and gear or mode selection 154; HURD at [0031]), and an actuation state of a switchable differential lock (machinery, to recognize either or both of objects 104 or terrain characteristics 106 that may affect an operational state of the autonomous agricultural machinery 102; HURD at [0018] and (an object 104 or terrain characteristic 106 has been recognized that requires changing or altering the operational state of autonomous agricultural machinery 102, or some other instruction 144 or command thereto; HURD at [0031] and [0047]). 
HURD does not explicitly teach a method for classifying an underlying surface. However, Bowhall teaches or at least suggests a method for classifying an underlying surface (a method of paving a base surface with a moving vehicle; Bowhall col 3, lines 53-55) and (The base road mat 25 may be a prepared but unpaved base, or may even be a previously laid asphalt course, where the finished pavement mat consists of more than one asphalt course; col 7, lines 9-13). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HURD to include classifying an underlying surface, as taught by Bowhall in order to improve efficiency, and the smoothness data is collected as an integral part of the paving operation.

Regarding claim 2, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the optical data comprises image data (For example, images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked; HURD at [0024]).

Regarding claim 3, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches providing the data processing unit with at least one neural network; and processing the optical data with the at least one neural network (if a body of water is captured in satellite image data 119 in a particular field 108 in which the autonomous agricultural machinery 102 is operating, information about this terrain characteristic 106 may be stored with data known to a trained neural network used to detect, identify, and classify such a terrain characteristic 106; HURD at [0024]).

Regarding claim 4, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, Bowhall teaches or at least suggests wherein the determining step comprises determining the underlying surface class based on a paved underlying surface, an unpaved underlying surface, a farmland, or pasture (a method of paving a base surface with a moving vehicle; Bowhall col 3, lines 53-55) and (The base road mat 25 may be a prepared but unpaved base, or may even be a previously laid asphalt course, where the finished pavement mat consists of more than one asphalt course; col 7, lines 9-13). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HURD to include the underlying surface class based on a paved underlying surface, an unpaved underlying surface, as taught by Bowhall in order to improve efficiency, and the smoothness data is collected as an integral part of the paving operation.

Regarding claim 5, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches processing the optical data in the data processing unit as a function of at least one acquired parameter (For example, images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked; HURD at [0024]).

Regarding claim 6, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches processing the optical data in the data processing unit as a function of a travel velocity of the utility vehicle, an ambient condition, or position-related field data (classify certain objects 104 and terrain 106 in camera images, as well as determine spatial attributes such as distance and position to locate objects 104 and terrain 106, and to determine movement at least in terms of velocity and direction to track objects 106 from both image and ranging data; [0044]).

Regarding claim 8, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the optical data comprises image data (For example, images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked; HURD at [0024]).

Regarding claim 9, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the data processing unit comprises at least one neural network (if a body of water is captured in satellite image data 119 in a particular field 108 in which the autonomous agricultural machinery 102 is operating, information about this terrain characteristic 106 may be stored with data known to a trained neural network used to detect, identify, and classify such a terrain characteristic 106; HURD at [0024]).

Regarding claim 10, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the optical data is operably processed with the at least one neural network (if a body of water is captured in satellite image data 119 in a particular field 108 in which the autonomous agricultural machinery 102 is operating, information about this terrain characteristic 106 may be stored with data known to a trained neural network used to detect, identify, and classify such a terrain characteristic 106; HURD at [0024]).

Regarding claim 11, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the underlying surface class is based on a paved underlying surface, an unpaved underlying surface, a farmland, or pasture (a farm field on a warm summer day, the thermographic camera 114 may not be able to generate enough data for the neural network 137 to identify an object 104 within its field of view 107; HURD at [0036]-[0037]).

Regarding claim 12, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the optical data is operably processed in the data processing unit as a function of at least one acquired parameter (For example, images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked; HURD at [0024]).

Regarding claim 13, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches wherein the at least one acquired parameter comprises a travel velocity of the utility vehicle, an ambient condition, or position-related field data (classify certain objects 104 and terrain 106 in camera images, as well as determine spatial attributes such as distance and position to locate objects 104 and terrain 106, and to determine movement at least in terms of velocity and direction to track objects 106 from both image and ranging data; [0044]).

Regarding claim 15, HURD, as modified by Bowhall disclose the claimed invention substantially as explained above. Further, HURD (Figs. 1-4) teaches a neural network for processing the optical data in the data processing unit (For example, images 119 captured by satellite systems may also be included, and this may be used correlate known obstacles and terrain characteristics with those that are detected, identified, classified and tracked; HURD at [0024]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663